          Case 1:16-cr-00148-AJN Document 462 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          



  United States,


                   –v–                                                         16-cr-148 (AJN)

                                                                                   ORDER
  Efe Opuoro,

                          Defendant.



ALISON J. NATHAN, District Judge:

        As discussed at the May 28, 2020 status conference in this matter, a VOSR status

conference is hereby scheduled for June 29, 2020 at 3:00 P.M. No later than June 25, 2020, the

parties shall submit a joint status report.



        SO ORDERED.

 Dated: June 2, 2020
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
